           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

TRACEY E. GREEN
Reg. #12098-045                                           PETITIONER

v.                       No. 2:18-cv-60-DPM

GENE BEASLEY, Warden, Forrest City Low                   RESPONDENT

                               ORDER
     It appears Green hasn't received Magistrate Judge Kearney's
recommendation. NQ 10. The Court directs the Clerk to send Green
another copy of the recommendation, NQ 9, with this Order.       The
Court extends the objection deadline to 12 April 2019.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
